Citation Nr: 9905270	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  95-12 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for small cell squamous 
cancer of sinuses.

2.  Entitlement to service connection for a circulatory 
disorder secondary to small cell squamous cancer of sinuses.

3.  Entitlement to service connection for weakness of the 
lower extremities secondary to small cell squamous cancer of 
sinuses.

4.  Entitlement to service connection for a sleep disorder 
secondary to small cell squamous cancer of sinuses.

5.  Entitlement to service connection for impaired sight 
secondary to small cell squamous cancer of sinuses.

6.  Entitlement to service connection for hearing loss 
secondary to small cell squamous cancer of sinuses.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant, J. M., and C. L.


ATTORNEY FOR THE BOARD

T. K. Sternad, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1969, including over 19 months of service in the 
Republic of Vietnam.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from March 1994 and February 1995 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois, which denied 
service connection for small cell squamous cancer of the 
sinuses and for a circulatory disorder, weakness of the lower 
extremities, a sleep disorder, impaired sight and hearing 
loss, secondary to small cell squamous cancer.  The veteran 
appealed that decision to the Board and requested a hearing 
at the local regional office before a member of the Board.  A 
hearing was held in April 1996 before James R. Anthony, a 
Member of the Board at the time.  In a decision dated 
October 21, 1996, the Board determined that a preponderance 
of the evidence was against service connection for all of the 
claims on appeal.  The veteran appealed that decision to the 
United States Court of Veterans Appeals (Court).  During the 
appeal, the parties submitted to the Court a joint motion for 
remand of the case to the Board.  In an order dated March 12, 
1998, the Court granted the motion for remand.

The Board notes that during the pendency of this appeal, in a 
statement dated in June 1998, the veteran raised an 
additional claim of entitlement to service connection for 
post-traumatic stress disorder.  The RO has not yet had an 
opportunity to develop and adjudicate that claim and it is 
referred to the RO for the appropriate action.


REMAND

Initially, the Board notes that the Board Member who 
conducted the veteran's hearing in April 1996 is no longer 
employed at the Board.  The veteran is entitled to a hearing 
before a Board Member who will decide his case.  Therefore, 
the veteran, may request another hearing before a member of 
the Board.

A remand is necessary in this case for additional development 
of the veteran's claims.  The record shows that the veteran 
has received treatment from many private physicians and the 
VA Medical Centers in Danville and Indianapolis.  Except for 
some more current records from the Mental Health Clinic of 
the Danville VA Medical Center, it appears that the veteran's 
claims file contains only VA medical records to November 
1995.  Any more recent VA treatment records and all private 
treatment records not currently in the veteran's claims file 
regarding the issues currently on appeal should be requested.

The evidence contains a letter from the Agent Orange 
Administration to the veteran, dated April 17, 1995, 
notifying the veteran that he was eligible for participation 
in the Agent Orange Payment Program as 100 percent disabled.  
The medical records upon which this decision was made may be 
pertinent to the veteran's current appeal and should be 
requested.  In addition, in the April 1995 decision of the 
Agent Orange Administration, it is noted that the veteran 
submitted a Social Security administrative law judge decision 
granting disability award and certifying the onset date of 
March 6, 1992.  It appears that the veteran is receiving 
Social Security Administration (SSA) benefits.  If he is 
receiving SSA benefits for any of the disabilities for which 
he is requesting service connection, those records are 
relevant to this appeal and should be requested.

The record demonstrates that the veteran was afforded VA 
examinations in May 1992 and in March 1994.  Two VA 
examinations were conducted in May 1992, a general 
examination and an examination for Agent Orange exposure.  
The VA examination in March 1994 was an Agent Orange Registry 
examination.  Those examination reports note the physical 
findings and current diagnoses.  However, none of the reports 
offers the examiner's opinion with regard to the possibility 
of a nexus between the veteran's sinus cancer and Agent 
Orange exposure.  Therefore, another examination by an 
oncologist, preferably one who specializes in cancers of the 
sinuses, is necessary for an equitable disposition of the 
veteran's claims.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should request all of the 
veteran's medical records from the VA 
medical centers in Danville and 
Indianapolis since November 1995.

2.  The RO should contact the veteran and 
request that he identify all private 
treatment he has received for the issues 
on appeal and the period of time in which 
he received such treatment.  If there are 
any private medical records identified 
which are not currently in the claims 
file, the RO must take the appropriate 
steps to obtain copies of those records.

3.  The RO should contact the Agent 
Orange Administration and request all 
decisions and supporting medical records 
with regard to benefits provided to the 
veteran.

4.  The RO should contact the SSA and 
request all of the decisions and 
supporting medical records with regard to 
benefits provided to the veteran.

5.  After the above development has been 
completed to the extent possible, the RO 
must make arrangements for the veteran to 
be examined by a board-certified 
oncologist, either a VA or fee-basis 
physician, with regard to the cancer of 
the sinuses.  The veteran's claims file 
must be made available to the examiner to 
review prior to examining the veteran.  
The examiner should be requested to note 
on the examination report whether the 
veteran's claims file was reviewed.  All 
pertinent tests and studies should be 
completed and reviewed by the examiner.  
In addition to providing physical 
findings and diagnoses, the examiner must 
be requested to provide an opinion as to 
the etiology of the veteran's sinus 
cancer, and the likelihood that the sinus 
cancer is the consequence of Agent Orange 
exposure. Reasons and bases for all 
conclusions should be provided.

6.  If the veteran requests another 
hearing before a Board Member, the 
appropriate steps must be taken to 
schedule such a hearing.

7.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veteran's claims of entitlement to 
service connection for small cell 
squamous cancer of the sinuses, and a 
circulatory disorder, weakness of the 
lower extremities, sleep disorder, 
impaired sight, and hearing loss, 
secondary to the sinus cancer.  If the 
disposition remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The purpose of this 
REMAND is to ensure compliance with due process and the duty 
to assist.  The Board intimates no opinion as to the ultimate 
outcome of the claim.  No action is required of the veteran 
until further notice.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




- 6 -


